Citation Nr: 9934856	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability on a direct basis.

2.  Entitlement to service connection for joint pain of the 
hips as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for a bilateral knee 
disability on a direct basis.

4.  Entitlement to service connection for joint pain of the 
knees as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for a bilateral ankle 
disability on a direct basis.

6.  Entitlement to service connection for joint pain of the 
ankles as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for a disability 
manifested by headaches.

8.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by memory loss.

10.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for hypertension on a 
direct basis.

12.  Entitlement to service connection for cardiovascular 
symptoms, to include elevated blood pressure, as a chronic 
disability resulting from an undiagnosed illness.

13.  Entitlement to service connection for a vision 
disability.

14.  Entitlement to service connection for vision symptoms, 
to include double vision and blurry vision, as a chronic 
disability resulting from an undiagnosed illness.

15.  Entitlement to service connection for a skin disability.  

16.  Entitlement to service connection for symptoms of the 
skin as a chronic disability resulting from an undiagnosed 
illness.

17.  Entitlement to service connection for chronic fatigue 
syndrome on a direct basis.

18.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

19.  Entitlement to service connection for disability 
manifested by loss of libido.

20.  Entitlement to service connection for loss of libido as 
a chronic disability resulting from an undiagnosed illness.

21.  Entitlement to service connection for a disability 
manifested by loss of sleep.

22.  Entitlement to service connection for loss of sleep as a 
chronic disability resulting from an undiagnosed illness.

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1970, and from December 1990 to May 1991.  The veteran served 
in the Southwest Asia theater of operations from January 11, 
1991 to April 18, 1991.

The procedural history of the issues on appeal must be 
clarified.  By a December 1995 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in pertinent part, denied service 
connection for "Persian Gulf Syndrome."  In a written 
statement filed in October 1996, the veteran indicated, in 
pertinent part, that the symptoms for which he claimed to be 
related to his Gulf War service included chronic fatigue, 
memory loss, multiple episodes of a non-specific dermatitis, 
double vision, hypertension, decreased libido, and joint pain 
in his ankles, knees, and hips.  The RO issued a statement of 
the case in November 1996, although it continued to 
characterize the issue as being service connection for 
"Persian Gulf Syndrome."  

In a Form 9 and attached statement filed in January 1997, the 
veteran indicated, in pertinent part, that he was seeking 
service connection for the symptoms referenced in his October 
1996 statement, as well as headaches, lack of sleep, blurry 
vision, as manifestations of an undiagnosed illness.  The 
veteran also indicated that he was seeking service connection 
for chronic arthritis of both hips on a direct basis.

By a May 1998 rating decision, the RO, in pertinent part, 
denied service connection for a hip condition, knee 
condition, ankle condition, headaches, memory loss, 
hypertension, dermatitis, and chronic fatigue, on a direct 
basis and as chronic disabilities resulting from an 
undiagnosed illness.  By the same rating decision, the RO 
denied service connection for double vision, loss of libido, 
and loss of sleep, on a direct basis only.  

In its April 1999 remand, the Board of Veterans' Appeals 
(Board) requested that the RO contact the veteran to clarify 
which issues he was seeking service connection for on a 
direct basis and as chronic disabilities resulting from an 
undiagnosed illness.  Although a letter to the veteran was 
sent in this regard, there was no response.  However, in 
light of the relative clarity of the veteran's statements in 
October 1996 and January 1997, the Board accepts the 22 
issues shown on the title page as being in appellate status. 

The Board notes that on his January 1997 Form 9, the veteran 
indicated that he wanted to testify before a Board member at 
the RO.  In a May 1998 letter to his last known address, the 
veteran was advised that this hearing was scheduled to take 
place in July 1998.  The veteran failed to report for this 
hearing, however. 

In his October 1996 written statement, the veteran also 
indicated that he was seeking service connection for joint 
pain of the fingers as a chronic disability resulting from an 
undiagnosed illness.  Since this matter has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.  If the RO denies service connection for this 
symptom and the veteran files a timely notice of 
disagreement, then the RO should take all appropriate 
adjudicative action.  


+
The decision section below discusses the veteran's claim 
concerning headaches as a chronic disability resulting from 
an undiagnosed illness.  This issue, as well as the remaining 
issues noted on the title page, are also referenced in the 
remand section.


FINDING OF FACT

The veteran has submitted some evidence that he currently has 
headaches as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible. 


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
concerning service connection for headaches as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
January 1966, the veteran denied any history of frequent or 
severe headache, head injury, or nervous trouble of any sort. 

Upon examination and during a May 1970 separation 
examination, the veteran's head was found to be normal and a 
neurologic examination was also normal. 

Prior to an enlistment examination in May 1979, the veteran 
denied, in pertinent part, any history of frequent or severe 
headache or head injury, or nervous trouble of any sort.  
Upon examination, the veteran's head was found to be normal, 
as was a neurologic examination.

In September 1990, the veteran underwent an examination in 
conjunction with his service in the Army reserves.  Prior to 
the examination, the veteran denied, in pertinent part, any 
history of frequent or severe headache, head injury, or 
nervous trouble of any sort.  Upon examination, the veteran's 
head was found to be normal, as was a neurologic examination.

In December 1990, the veteran apparently underwent an 
examination in conjunction with his service in the Gulf War.  
Prior to the examination, the veteran denied, in pertinent 
part, any history of frequent or severe headache, head 
injury, or nervous trouble of any sort.  The service medical 
records contained in the claims file do not include an 
examination report dated in December 1990. 

In April 1991, the veteran underwent a redeployment 
examination.  Prior to the examination, he denied, in 
pertinent part, any history of frequent or severe headache, 
head injury, or nervous trouble of any sort.  Examination was 
normal. 

In March 1995, medical records from Health America, located 
in Pittsburgh, Pennsylvania, were associated with the claims 
file.  These records do not reflect, in pertinent part, any 
complaints of or treatment for headaches. 

The veteran underwent a VA compensation examination in April 
1995 and a Gulf War Registry examination in June 1995.  These 
reports doe not reflect, in pertinent part, any complaints of 
headaches. 

By rating decisions dated in December 1995 and April 1996, 
the RO, in pertinent part, determined that the veteran's 
claim concerning service connection for "Persian Gulf 
Syndrome" was not well grounded.  

In a substantive appeal dated in January 1997, the veteran 
asserted, in pertinent part, that he had headaches as a 
result of his service in the Gulf War.  

The veteran also underwent a neurological examination for VA 
purposes in April 1998.  His main complaint was that he 
developed double vision though this would correct whenever he 
took aspirin.  He apparently had undergone a CT scan and an 
MRI twice, which revealed that he had some infarction of the 
brain stem area.  The veteran also complained of headache.  
He was supposed to participate in a sleep deprived test, but 
he failed to do this.  Following an examination, the veteran 
was diagnosed as having, in pertinent part, old cerebral 
infarct as per MRI and chronic headache. 

By a May 1998 rating decision, the RO, in pertinent part, 
denied service connection for headaches as due to an 
undiagnosed illness.  

In April 1999, the Board remanded the veteran's claims for 
additional development.

II.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims [herein referred to as "the 
Court"] issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War, from December 1990 
to April 1991.  

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The veteran has 
complained of headaches since his return from his active duty 
in the Southwest Asia theater during the Gulf War.  Moreover, 
following his VA neurological examination in April 1998, the 
veteran was diagnosed as having chronic headache.  To the 
extent that the examiner's diagnosis essentially confirmed 
the veteran's reported symptom of headaches, there is at 
least some evidence suggesting a nexus between the veteran's 
symptoms of chronic headache and an undiagnosed illness.  
Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.   

ORDER

The claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
well grounded. The appeal is granted to this extent subject 
to the following remand directions of the Board. 



REMAND

In the above decision, the Board has determined that the 
veteran's claim concerning headaches as a chronic disability 
resulting from an undiagnosed illness is well grounded, 
subject to this remand.  However, the remaining claims noted 
on the title page are also subject to remand.

The primary reason for the remand is that the RO has still 
not issued a supplemental statement of the case following the 
numerous examinations for VA purposes conducted in April 
1998, although this was specifically requested in the Board's 
April 1999 remand.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Furthermore, the Court held that where "the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998). 

Moreover, the RO has yet to issue (as requested in the April 
1999 remand) a letter to the veteran, in accordance with the 
provisions of VBA Circular 20-92-20, advising him concerning 
the types of medical and nonmedical evidence he may submit in 
relation to his claims concerning an undiagnosed illness.  

The RO also does not appear to have determined the reserve 
unit with which the veteran was affiliated and requested all 
available medical records from this source.  The claims file 
does contain a document dated in June 1999 which appears to 
be some sort of request for military records, but it is 
unclear to whom this request was made and what the response 
was.  In addition, in closely reviewing the claims file, the 
Board notes that the service medical records folder contains 
documents relating to a December 1990 examination of the 
veteran.  However, the actual examination report is not 
included.  The RO should make all appropriate inquiries, 
including contacting the National Personnel Records Center 
(NPRC) in an attempt to obtain this record of examination or 
confirm its unavailability.
 
As noted in the Board's prior remand, the veteran appears to 
be raising a claim for service connection for fatigue.  In a 
July 1995 letter, a physician affiliated with the Pittsburgh 
VAMC concluded, in part, that the veteran had chronic fatigue 
syndrome which was acquired in the Persian Gulf area.  This 
conclusion was apparently derived following examination and 
testing of the veteran conducted between April 1995 and June 
1995, the records of which are associated with the claims 
file.  A handwritten notation on a copy of the Board remand 
indicates that this physician has retired.  However, there 
has been no attempt to advise the veteran that he may attempt 
to contact the physician himself for a clarification about 
the underlying bases for this opinion.  The letter received 
from this physician has put the RO on notice that relevant 
evidence may exist or could be obtained that would, if true, 
be relevant and necessary for full, fair adjudication of the 
veteran's claims.  Therefore, the RO has a duty to request 
the veteran's assistance in obtaining a clarifying opinion, 
in writing, from the VAMC physician.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  

To the extent that the Board has found the claim concerning 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness to be well grounded, 
the RO should complete any and all other development deemed 
necessary, and then make a de novo determination concerning 
this issue.  However, the RO should also make another 
determination as to the well groundedness of the remaining 
issues noted on the title page, and, for those issues deemed 
well grounded, it should complete any and all other 
development deemed necessary.  It should then make a de novo 
determination concerning these issues, as well.  

Assuming that the RO has determined that the veteran's claims 
concerning service connection (either on a direct basis or as 
chronic disabilities resulting from an undiagnosed illness) 
are well grounded, a new VA examination is necessary to 
properly evaluate the veteran's symptoms, following efforts 
to obtain updated medical treatment records.

In this regard, the Board notes that the criteria for 
diagnosing chronic fatigue syndrome, 38 C.F.R. § 4.88a, was 
revised effective July 15, 1995.  [A new Diagnostic Code 6354 
was also established so that once service-connected, 
disability ratings might be uniformly effectuated].  
Specifically, the pertinent VA regulation concerning the 
diagnosis of chronic fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

If the RO determines that the veteran has submitted a well 
grounded claim concerning fatigue, a new examination should 
be conducted and the examiner should be advised of this 
criteria.

Thereafter, a supplemental statement of the case should be 
issued, which reviews all the evidence obtained since the 
statement of the case issued in November 1996.

In view of the foregoing, the veteran's claims are REMANDED 
to the RO for the following development:

1.  With regard to those manifestations 
which the veteran is claiming arose from 
an undiagnosed illness attributable to 
Gulf War Service, the RO should issue the 
veteran a new development letter, in 
accordance with VBA Circular 20-92-29 
(Revised July 2, 1997).  Specifically, 
the veteran should be asked to submit 
postservice medical and nonmedical 
indications of such manifestations that 
can be independently observed or 
verified.  The nonmedical evidence may 
include, but is not limited to, proof of 
time lost from work and evidence 
affirming changes in the veteran's 
appearance, physical abilities, and 
mental or emotional attitude.  A copy of 
this letter, which should be forwarded to 
the veteran's last known address, should 
be associated with the claims file.  

2.  The RO should contact the veteran and 
inquire as to whether he entered the 
Reserves following his discharge from 
active duty.  If the veteran was in the 
Reserves, he should provide the full name 
and address of the Reserve unit with 
which he was affiliated, and the RO 
should thereafter request from this unit 
copies of all medical records pertaining 
to the veteran.  Once obtained, all such 
records should be permanently associated 
with the claims file.  

3.  After securing any necessary releases 
from the veteran, the RO should advise 
the veteran that he may attempt to 
contact the Pittsburgh VAMC physician who 
wrote the July 1995 letter referenced 
above and request that he provide more 
detailed statements as to the basis of 
his medical opinion that the veteran has 
chronic fatigue syndrome which was 
acquired in the Persian Gulf area.  To 
that extent, the physician should be 
requested to indicate the basis for the 
diagnosis and etiology, and include a 
complete rationale, citing authority and 
investigation, for all conclusions 
reached.

4.  With regard to the veteran's claims 
that have been determined to be well 
grounded (including the claim concerning 
headaches as a chronic disability 
resulting from an undiagnosed illness), 
the RO should specifically request the 
names and addresses of all medical care 
providers, if any, who have treated the 
veteran since his discharge in April 
1991.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  Any pertinent VA 
medical records documenting treatment of 
the veteran since April 1991 which have 
not already been associated with the 
claims file, should also be obtained and 
made of record.  These should include any 
such records from the Pittsburgh VAMC. 

5.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claim 
concerning headaches as a chronic 
disability resulting from an undiagnosed 
illness and any other claims which the RO 
has deemed to be well grounded.  The RO 
should provide the examiners a list of 
the symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  The examiner should determine 
whether it is at least as likely as 
not that the veteran's reported 
symptoms are attributable to a known 
diagnostic entity or to an 
undiagnosed illness.  (In the case 
of the veteran's headaches, the 
examiner should note whether it is 
as least as likely as not that the 
veteran has migraine).  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  If the RO has determined that 
the veteran's claim(s) concerning 
fatigue are well grounded, an 
examiner should specifically 
determine whether it is at least as 
likely as not that the veteran has 
chronic fatigue syndrome (see 
criteria listed above) or whether it 
is at least as likely as not that 
his complaints of fatigue are 
attributable to another known 
diagnostic entity, or to an 
undiagnosed illness. 

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiners who 
examined the veteran in April 1998, 
the reasons for the disagreement 
should be set forth in detail.

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the November 1996 
statement of the case.  The SSOC should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran and any 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

